                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


DEBORAH C.,
                                                     ORDER
                       Plaintiff,
v.                                                   Case No. 2:17-cv-1082

                                                     District Judge Dee Benson
 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security,

                       Defendant.


       Before the Court is the Report and Recommendation issued by the magistrate judge on

January 30, 2019, recommending that the court remand the Commissioner’s decision denying

Plaintiff’s claim for disability benefits. (Dkt. No. 21.)

       The parties were notified of their right to file objections to the Report and

Recommendation within 14 days of service pursuant to 28 U.S.C. § 636 and Fed. R. Civ. P. 72.

As of the date of this Order, no objection has been filed to the Report and Recommendation.

       De novo review of all materials, including the record that was before the magistrate judge

and the reasoning set forth in the Report and Recommendation, has been completed. The

analysis and conclusion of the magistrate judge are correct and the Report and Recommendation

will be adopted.
      IT IS HEREBY ORDERED that the Report and Recommendation (Dkt. No. 21) is

hereby ADOPTED and this case is REMANDED.

      Signed February 22, 2019

                                      BY THE COURT


                                      ________________________________________
                                          District Judge Dee Benson




                                                                                 2
